UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOE LEWIS BROWN,                      
              Petitioner-Appellant,
                 v.                               No. 01-7951
RONALD J. ANGELONE,
             Respondent-Appellee.
                                      
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Jackson L. Kiser, Senior District Judge.
                          (CA-01-778)

                      Submitted: March 13, 2002

                      Decided: February 10, 2003

      Before WIDENER, MOTZ, and KING, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Joe Lewis Brown, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        BROWN v. ANGELONE
                             OPINION

PER CURIAM:

   Joe Lewis Brown appeals the district court’s order sua sponte dis-
missing his 28 U.S.C. § 2254 (2000) petition as untimely because it
was filed beyond the one-year limitation period of 28 U.S.C.
§ 2244(d) (2000). Because the district court sua sponte dismissed
Brown’s § 2254 petition as untimely without affording him notice or
an opportunity to be heard and because it is not indisputably clear
from the district court record that the petition is untimely and cannot
be salvaged by equitable tolling principles or any of the circumstances
enumerated in § 2244(d)(1), we grant a certificate of appealability,
vacate the district court’s order, and remand to the district court for
additional proceedings consistent with Hill v. Braxton, 277 F.3d 701
(4th Cir. 2002). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                       VACATED AND REMANDED